211 Ga. 525 (1955)
87 S.E.2d 69
LEE
v.
BAUGHN, Chief of Police.
18873.
Supreme Court of Georgia.
Submitted February 15, 1955.
Decided March 16, 1955.
Rehearing Denied March 29, 1955.
John J. Sullivan, for plaintiff in error.
Aaron Kravitch, Grady L. Dickey, Edwin N. Maner, Jr., contra.
WYATT, Presiding Justice.
1. The purported brief of evidence in the instant case, which has been approved by the trial judge, consists of the complete transcript of the record in the court below. It includes motions to rule out evidence, objections to evidence, rulings on said motions, a motion for a continuance, a ruling allowing the continuance, a long discussion by the court and the two counsel in the case regarding the law applicable to the case, what the law was, how it came to be changed, and what the law now is, and various other matters that are wholly immaterial. There has been no bona fide attempt to comply with the requirements of Code § 70-305 as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446. This court will not, therefore, pass upon any assignment of error in the determination of which reference must be made to the purported brief of evidence. See Brown v. Clarke, 211 Ga. 61 (84 S.E.2d 14); Williamson v. Yakupian, 211 Ga. 61 (84 S.E.2d 15).
2. Since the only question presented for decision in the instant case would require reference to the purported brief of evidence, no question is presented which can be considered by this court.
Judgment affirmed. All the Justices concur.